DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 33 is objected to because of the following informalities: claim 33 recites “the container of any of claim 28”. This recitation could be amended to “the container of claim 28” to correct the error.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 29 and 30, the limitations “wherein the diffuser moves from the distal end of the port to the proximal end of the port upon passage of the one or more medical agents through the port and into the compartment” (claim 29) and “the diffuser disperses the one or more medical agents upon passage into the compartment” (claim 30) are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29, 30, 31, 33 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation:
“a compartment having a port, a diffuser that is disposed within the port, moving from a proximal end thereof to a distal end thereof upon expulsion of one or more medical agents from the compartment via the port”.
This limitation recites an apparatus and a method step of using the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.
Claim 28 also recites the limitation:
“wherein the diffuser comprises one or more apertures, each comprising a passage extending any of through a body of and along a surface of the diffuser to disperse the one or more medical agents upon expulsion via the port”.
 It is not clear what is meant by “upon expulsion via the port”. It is not clear precisely what is being expelled via the port. For the purpose of examination, this limitation will refer to expulsion of one or more medical agents from the compartment via the port.
Claim 28 also recites the limitation “extremes of its motion within the port”, referring by “its” to the diffuser. However, the claim did not previously recite that the diffuser moves within the port. Thus, this limitation lacks antecedent basis in the claim.
Claim 29 recites the limitation:
“the diffuser moves from the distal end of the port to the proximal end of the port upon passage of the one or more medical agents through the port and into the compartment.”
This limitation recites an apparatus and a method step of using the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.
Further, this limitation refers to “passage of the one or more medical agents through the port and into the compartment”, but claim 28, upon which claim 29 depends, only recites medical agents being dispersed from the compartment. Thus, this claim lacks antecedent basis for “the one or more medical agents” being passed into the compartment.
Claim 30 recites the limitation:
“the diffuser disperses the one or more medical agents upon passage into the compartment.”
This limitation recites an apparatus and a method step of using the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.
Further, claim 30 recites the limitation “upon passage into the compartment”, but it is not clear what passes into the compartment. Further, claim 28, upon which claim 29 depends, recites only that medical agents pass from the compartment, but not into the compartment. As best understood, this limitation refers to passage of one or more medical agents 
Claims 31 and 33 recite the limitation:
“the port comprises a frangible seal blocking, until broken, movement of one or more medical agents through the port.”
This limitation recites an apparatus and a method step of using the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.
Claim 32 is rejected based on its dependence on rejected claim 28.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,842,714 B2 (hereinafter “the ‘714 patent”) in view of Jensen et al (U.S. Pub. 2008/0027374 A1, hereinafter “Jensen”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the ‘714 patent includes all the limitations of instant claim 28 except for the limitation of the diffuser comprising one or more apertures, each comprising a passage extending through a body of and along a surface of the diffuser, to disperse the one or more medical agents upon expulsion via the port.
Jensen discloses a container for peritoneal dialysis (PD) agents comprising a diffuser 18A (Fig. 12A) disposed within a port, the diffuser comprising apertures 18B (Fig. 12A) that each comprise a passage extending through the body of the diffuser to disperse medical agents upon expulsion via the port (see Jensen at paras [0096], [0097]).
A skilled artisan would have found it obvious at the time of the invention to modify the ‘714 patent according to the teaching in Jensen, in order to cause a specific dispersion of the first medical agent into the second medical agent in order to facilitate mixing PD solutions of different densities and/or viscosities, to be mixed quickly and homogeneously, with minimal effort (see Jensen at para [0103]). 
Claim 8 of the ‘714 patent includes all the limitations of instant claims 29 and 30. 
Claims 31 and 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the ‘714 patent, in view of Jensen.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the ‘714 patent does not recite that port comprises a frangible seal blocking, until broken, movement of one or more medical agents through the port.
Jensen discloses a port with a frangible seal blocking, until broken, movement of one or more medical agents through the port (see para [0018]).
A skilled artisan would have found it obvious at the time of the invention to modify the ‘714 patent according to the teaching in Jensen, thereby providing a frangible seal, in order to prevent contact between the PD osmotic agents and the PF buffer agent (see Jensen at para [0018]).
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the ‘714 patent, in view of Jensen.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the ‘714 patent does not recite that the one or more medical agents comprise PD agents.
Jensen discloses a container for peritoneal dialysis (PD) agents comprising a diffuser 18A (Fig. 12A) disposed within a port, the diffuser comprising apertures 18B (Fig. 12A) that each comprise a passage extending through the body of the diffuser to disperse medical agents upon expulsion via the port (see Jensen at paras [0096], [0097]).
A skilled artisan would have found it obvious at the time of the invention to modify the ‘714 patent according to the teaching in Jensen, thereby providing the container for PD agents, in order to maintain a PD osmotic agent and a PD buffer agent  separately from one another for purposes of transport, storage and/or sterilization, thus prevent the mixing of PD components to reduce glucose degradation products (GDPs) (see Jensen at para [0006] and [0010]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28-30 and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ratcliff et al (U.S. Pat. 2,869,543, hereinafter “Ratcliff”).
Regarding claim 28, Ratcliff discloses a container for medical agents, comprising:
 a compartment 14 (Fig. 3) having a port 12 (see Fig. 3; the port 12 is a barrel that transfers fluid from the interior 50 of the compartment to an outlet 22), 
a diffuser 36 (Fig. 3) that is disposed within the port, moving from a proximal end thereof (at end where flange 26 is located, as illustrated in Figs. 3-4) to a distal end thereof (at end where outlet 22 is located, as illustrated in Fig. 5) upon expulsion of one or more medical agents from the compartment via the port (see Fig. 4 showing a plunger 16 and barrel 14 forward to dispel the contents in chamber 50 through the diffuser 36 to mix with contents in chamber 46; then the  contents are dispelled from the outlet 22 as the diffuser moves distally),
wherein the diffuser comprises one or more apertures 32 (see Fig. 3) , each comprising a passage extending any of through a body of and along a surface of the diffuser, to disperse the one or more medical agents upon expulsion via the port (see Fig. 5 showing a plunger 16 and barrel 14 forward to dispel the contents in chamber 50 through the passage 32 of the diffuser 36 to mix with contents in chamber 46; then the contents are dispelled from the outlet 22 as the diffuser moves distally),
wherein the diffuser is enclosed within the port such that at extremes of its motion within the port (as illustrated in Figs. 3-4 showing the diffuser’s extreme proximal location and Fig. 5 showing the diffuser’s extreme distal location), the diffuser does not protrude substantially beyond an end of the port (see Figs. 4-5 showing that in both cases the diffuser 36 remains fully within the port).
Regarding claim 29, Ratcliff discloses the diffuser which is capable of moving from the distal end of the port to the proximal end of the port upon passage of the one or more medical agents through the port and into the compartment (it is understood that if it were desired to transfer fluid into the compartment via the port, that the diffuser would move in the opposite direction to the movement shown in Figs. 4-5 and described above).
Regarding claim 30, Ratcliff discloses that the diffuser is capable of dispersing the one or more medical agents upon passage into the compartment (i.e., the diffuser has a conical shape such that fluid passing into the compartment would diffuse conically through the diffuser).
Regarding claim 32, the limitation “wherein the one or more medical agents comprise peritoneal dialysis agents” recites an intended use of the claimed container (see claim 28 reciting “ a container for medical agents”), and thus, does not appear to positively recite that the container must comprise peritoneal dialysis agents. Accordingly, it appears that the device of Ratcliff is capable of holding a variety of medical agents including peritoneal dialysis agents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ratcliff in view of Bennett et al (U.S. Pat. 3,945,383, hereinafter “Bennett”).
Regarding claims 31 and 33, Ratcliff does not appear to disclose that discloses that the port comprises a frangible seal blocking, until broken, movement of one or more medical agents through the port.  Instead, Ratcliff discloses a cap 24 removable from the needle 20 of the port.
Bennett discloses a container for medical agents, comprising a cap 2 (Fig. 3) having a sealing area of weakness 10 which can be broken to move the medical agent through an end of the container (see Fig. 8; see also col. 1, line 65 to col. 2, line 10).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Ratcliff according to the teaching in Bennett, thereby providing a frangible seal for the port, in order to provide a well-known way to expose the end of the port.  A skilled artisan would recognize that this feature would also indicate that the device has been used, which would be useful for preventing accidental re-use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
11/08/2022